561 So.2d 468 (1990)
Thomas F. ABDALLA and Christine Rider Abdalla, Appellants,
v.
SOUTHWIND, INC., Appellee.
No. 89-01727.
District Court of Appeal of Florida, Second District.
May 23, 1990.
Thomas E. Shipp, Jr. of Turk & Shipp, Cape Coral, for appellants.
Gerald W. Pierce of Henderson, Franklin, Starnes & Holt, P.A., Fort Myers, for appellee.
SCHOONOVER, Acting Chief Judge.
The appellants, Thomas F. Abdalla and Christine Rider Abdalla, challenge a final judgment, which includes an award of attorney's fees, entered in favor of the appellee, Southwind, Inc.
We find no merit in any of the appellants' contentions concerning the entry of the judgment in favor of the appellee and, accordingly, affirm the final judgment in that respect. We agree, however, that when the court awarded attorney's fees it erred by not setting forth the findings required by Florida Patient's Compensation Fund v. Rowe, 472 So.2d 1145 (Fla. 1985), modified, Standard Guar. Ins. Co. v. Quanstrom, 555 So.2d 828 (Fla. 1990). The record indicates that the trial court was presented with sufficient evidence on the factors which must be considered in fixing reasonable attorney's fees. See Rowe. The court, however, in its order establishing the fees failed to include specific findings as to the hourly rate, the number of hours reasonably expended, and the appropriateness of reduction or enhancement as mandated by Rowe. Accordingly, even though we do not conclude that the record establishes that there was reversible error in the amount of the fees awarded, we must remand for the entry of an order setting forth the findings required by Rowe. Clarkson v. U.S. Home Corp., 529 So.2d 711 (Fla. 2d DCA 1988); De Loach v. Westman, 506 So.2d 1142 (Fla. 2d DCA 1987).
Affirmed in part and remanded.
HALL and THREADGILL, JJ., concur.